=

ENTRE

L'ÆTAT MALAGASY

REPRESENTE PAR

L'OFFICE DES MINES NATIONALES ET DES INDESFRIESSTRATEGIQUES

ET

QIT-Fer et Fitareetillt
CONVENTION D’ETABLISSEMENT

ENTRE
L'ETAT MALAGASY

REPRESENTE PAR

L'OFFICE DES MINES NATIONALES ET DES INDUSTRIES STRATEGIQUES
ET

QIT-Fer et Titane Inc.

Pour la recherche et l'exploitation minière, y compris la séparation, l'enrichissement et le
traitement, de Minéraux existant dans les gisements de Sables Minéralisés de Fort-Dauphin, et
l'exportation et la commercialisation des Minéraux extraits de ces Sables.

|
apr DOCUMENT OFFICIEL \ QIT-Fer et Titane Inc.
D oemare  V 1'a0ÿ QG, Canada

Madagascar le 26 Iunvier 1994
Promulgué comme loi de Madagascar

le 19 FEV. 1388

CONVENTION D'ÉTABLISSEMENT

" ENTRE LES SOUSSIGNÉS

L'ÉTAT MALAGASY dûment représenté aux fins des présentes par l'OFFICE

DES MINES NATIONALES ET DES INDUSTRIES STRATÉGIQUES, ayant

son siège social au 21, làlana Razanakombana, B. P. 1 Bis (101), Antananarivo,

Madagascar, elle-même représentée par son Directeur Général ayant tous
fl pouvoirs à cet effet

Ci-après dénommé l'ÉTAT

D'UNE PART
ET

QIT-FER ET TITANE INC. ayant son siège social au 1625 Route Marie
Victorin, TRACY, Qc, Canada, J3R 1M6, dûment représenté aux fins des
présentes par Monsieur Daniel F. LAMBERT, Président de QIT-Madagascar
Minerals Ltd & Cie, ayant tous pouvoirs à cet effet

Ci-après dénommé QIT

D'AUTRE PART
ll
l
l
Eten ENT OFFICIEL
le Conseil d'Adminisration de
1 ae Nationale de :
Matane 2 vies 1998 QIT-Fer et Titane Inc.
promuegé EYE QG ecnssseer Tracy Qc, Canada -

LS
sémhlée Nationale de
Made le 2 Ra
Promulgué comme loi de Madagascar

TABLE DES MATIERES “19 FEV. 1998

TITRE: DES DISPOSITIONS GENERALES -----
ARTICLE 1 - DEFINITIONS :
ARTICLE 2 - OBJET DE LA CONVENTION

TITRE I: _ DE L'ENCADREMENT JURIDIQUE DU PROJET
ARTICLE 3 - QMM SA mme
ARTICLE 4 - CONVENTION ENTRE ACTIONNAIRES -
ARTICLE 5 - VENTE DES MINERAUX
ARTICLE 6 - TRANSFERT ------
ARTICLE 7 - PERMIS MINIERS -
ARTICLE 8 - TERRAINS ET INFRASTRUCTURES
ARTICLE 9 - ENVIRONNEMENT --

TITRE: DES AUTORISATIONS ET GARANTIES DE L'ETAT -
ARTICLE 10 - PROPRIETES DE L'ACTIF DU PROJET --------
ARTICLE 11 - PROTECTION DES BIENS, DROITS, TITRES ET INTERETS
ARTICLE 12 - STABILITE -----
ARTICLE 13 - ASSURANCES -

TITRE IV: DU PROGRAMME D’INVESTISSEMENT --
ARTICLE 14 - PHASES D'EXECUTION DU PROGRAMME D'INVESTISSEMENT INITIAL ----- 25
ARTICLE 15 - DES INVESTISSEMENTS ----------
ARTICLE 16 - PROGRAMMES D’INVESTISSEMENT ULTERIEURS
ARTICLE 17 - FINANCEMENT DU PROJET ---------nsnnces £

TITRE V: REGIME FISCAL ET DOUANIER -
ARTICLE 18 - DISPOSITIONS GENERALE
ARTICLE 19 - DISPOSITIONS FISCALES -
ARTICLE 20 - DISPOSITIONS DOUANIERES -
ARTICLE 21 - AUTRES DISPOSITIONS ------
ARTICLE 22 - BIENS ET SERVICES FOURNIS AU PROJET
ARTICLE 23 - COMPTE GARANT ----------
ARTICLE 24 - PRINCIPES COMPTABLES

TITRE VI: DES OBLIGATIONS DES PARTIES
ARTICLE 25 - OBLIGATIONS GENERALES
ARTICLE 26 - OBLIGATIONS FINANCIERE
ARTICLE 27 - ENGAGEMENTS ENVIRONNEM

FAUX DE QMM SA-- 52

TITRE VII: DES PREROGATIVES DE L'ETAT
ARTICLE 28 - PREROGATIVES DE L'ETAT

TITRE VHI: DISPOSITIONS DIVER
ARTICLE 29 - FORCE MAJEURE---
| p ARTICLE 30 - REGLEMENT DES DIFFERENDS -
ARTICLE 31 - INDEMNISATION -
ARTICLE 32 - RESILIATION ANTICIPEE
ARTICLE 33 - NOTIFICATIONS
ARTICLE 34 - DIVERS -----..
ARTICLE 35 - ENTREE EN VIGUEUR --

ss -A- CARTE
ANNEXE COMPTABLE ET FISCALE -----{#@, fe 66

pe NEXE C° NOMENCLATURE ET TARIFICATION AUX FSQTFér'et Titane Inc.
Lis à \\\ Tracy Qc, Canada
Ji 3

IL A ETE PREALABLEMENT EXPOSE CE QUI SUIT:

a) Considérant que l'État, est le propriétaire exclusif des ressources naturelles à Madagascar.
incluant les Sables Minéralisés;

b) Considérant la volonté de l'État d'encourager et de promouvoir la recherche, l'exploitation
minière, y compris la séparation, l'enrichissement et le traitement, l'exportation et la
commercialisation des substances minérales à Madagascar;

Q] Considérant l'Ordonnance n° 76.007 du 20 Mars 1976 et ses modificatifs, portant statuts de
l'OMNIS et le mandatant à effectuer des activités de prospection, d'exploration, d'exploitation
minière, y compris les opérations de séparation, d'enrichissement et de traitement, d'exportation
et de commercialisation de certaines substances minérales stratégiques existant à Madagascar,
dont les Sables Minéralisés;

d) Considérant la Convention de Joint Venture du 18 Mars 1986 et ses amendements, conclue
entre l'OMNIS, agissant pour le compte et au nom de l'État, et QIT, entreprise disposant de la
compétence et des connaissances techniques nécessaires dans le domaine minier;

e) Considérant la Convention de Joint Venture amendée comme étant la "Convention de 1986";
fñ Considérant que l'objet de ladite Convention de Joint Venture est l'entreprise en une ou

plusieurs étapes des activités de recherche et d'exploitation minière, y compris la séparation,
l'enrichissement et le traitement des Minéraux existant dans les gisements de Sables Minéralisés
à Madagascar, l'exportation et la commercialisation des Minéraux extraits de ces Sables;

8) Considérant la détention du "Titre minier d'exploration des Sables Minéralisés" portant la
référence 10/86/0MNIS/TM, octroyé par le "Décret No 86-248" du 13 Août 1986, modifié par
le “Décret No 88-491" du 15 Décembre 1988 et par le "Décret No 93-346" du 7 Décembre
1993, par l'OMNIS;

h) Considérant les résultats des travaux, effectués par QIT-Fer et Titane Inc. et QIT-
MADAGASCAR MINERALS LTD & CIE, consignés dans le rapport intitulé "Rapport de pré-
faisabilité" et faisant état de l'existence de gisements de Sables Minéralisés dans la région de
FORT-DAUPHIN, à l'extrémité Sud-Est de Madagascar, présentant un potentiel de qualité et de
quantité pouvant être exploité sur une base commerciale;

o] Considérant que l'État a exprimé sa volonté de créer un environnement fiscal et légal attrayant
pour les investisseurs étrangers ct de promouvoir une gestion saine des entreprises;

j) Considérant la nécessité de développer en priorité les gisements de FORT-DAUPTIN

k) Considérant que la création d'une société anonyme, constituée en vertu de la législation
malagasy, dénommée QIT-MADAGASCAR MINERALS SA (ci-après désignée QMM SA) est
la mcilleure voie pour réaliser l'exploitation des gisements de Fort-Dauphin, obtenir les
financements nécessaires et d'une façon générale assurer la pleine efficacité du Projet;

DOCUMENT OFFICIEL
Approuvé parle Conseil d'Administration de
QÙT le 28 AoÛt 1997 da
Ratifié par | Assemblée Nationale de lu

QIT-Fer et Titane Inc.

Madagascar le 26 Janvier 1998
Tracy Qc, Canada

From ge pp. |ngBgtadagasear

4

CECI EXPOSÉ IL A ETE ARRETE ET CONVENU CE QUI SUIT':

TITRE I
DES DISPOSITIONS GENERALES

ARTICLE 1

DÉFINITIONS

Les termes et expressions utilisés dans la Convention ont les significations suivantes, à moins que le
contexte n'en donne un autre sens:

“Actif” ou "Actif du Projet" désigne tous les biens, droits, titres et intérêts présents ou futurs,
meubles ou immeubles, corporels ou incorporels appartenant à QMM SA ou amodiés ou loués
par QMM SA ou Affiliées et pour leur compte ainsi que les droits rattachés aux contrats de
concession et/ou baux emphytéotiques contractés par QMM SA ou une Société Affiliée aux fins
du Projet, y compris tous les fruits et revenus qui en proviennent et qui sont perçus ou échus;

“Actionnaires" désigne l'Etat Malagasy représenté par l'OMNIS et QIT de même que toute
personne physique ou morale qui pourrait devenir porteur d'Actions conformément aux
dispositions de la Convention entre Actionnaires de QMM SA; et "Actionnaire" désigne
chacun d'entre eux;

"Activités du Projet" désigne les activités nécessaires où utiles au Projet;

"Affiliée" ou "Société Affiliée" désigne une société dans laquelle une première société où
l'Etat dispose directement ou indirectement plus de 50% du capital social ou qui possède
directement ou indirectement plus de 50% du capital social de cette première société. Elle
désigne également toutes sociétés qui ont la caractéristique commune d'avoir plus de 50% de
leur capital social détenu directement ou indirectement par la société Rio Tinto PLC
(Angleterre), Rio Tinto Ltd (Australie) ou leurs successeurs et ayant droits respectifs. Les
dispositions de la présente Convention s’appliqueront aux Affiliés exclusivement pour leur
activité pour le Projet.

"Autorisations" désigne tous les actes administratifs (autres que les permis miniers), tels que
visas d'entrée ou de sortie ainsi que de séjour, licences d'importation, immatriculations
administratives ete … requis pour mener à bien les Activités du Projet, et "Autorisation"
désigne chacun d'entre eux;

“Autorité” ou "Autorité Gouvernementale" désigne l'Etat incluant en particulier tout
département ministériel, administration territoriale, organisme ou personne agissant au nom de
ce dernier, exerçant un pouvoir législatif, exécutif, administratif et judiciaire, ou ayant mandat
d'exercer un tel pouvoir

"Compte Garant" désigne les comptes ouverts auprès d'une banque international
l'article 23 ci-après;

“Contrat de Vente d’Ilménite" désigne le ou les contrats conclus entre QMM SA et QIT pour
la vente d’ilménite de QMM SA à QIT; }

diet y désigne . présente: Convention di Etablss. “OIT:Fér Sc Téäné Inc.
y ! À

Bficatior és émen ésigne

ra , Canada
ÿ

expressions "des présentes", "cette Convention", "la présente Convention" ou "aux
présentes".

“Convention de 1986" désigne là Convention de Joint Venture du 18 Mars 1986, conclue
entre l'OMNIS, agissant pour le compte et au nom de L'État, et QIT-Fer & Titane Inc. telle
qu'amendée les 25 Novembre 1986 et 7 Juillet 1988;

"Co-produits" désigne les Minéraux qui coexistent avec l’Ilménite et sont extraits en même
temps que l’Iiménite tel que le rutile et le zircon.

"Date d’Achèvement" désigne la date à laquelle les conditions d'achèvement énoncées dans
les conventions de financement se rattachant au Programme d’Investissement sont satisfaites;

“Date d’Entrée en Vigueur" désigne la date à laquelle toutes les conditions mentionnées à
l'Article 35 ci-après seront remplies;

“Documents Contractuels" désigne tous les Contrats, Conventions, Protocoles ou accords écrits,
liés directement ou indirectement aux activités du Projet.

"Dollar" ct "$" désignent la monnaie ayant cours légal aux États-unis d'Amérique.

"Étude de Faisabilité" désigne les études détaillées des aspects sociaux et environnementaux,
techniques, financiers, économiques, juridiques, commerciaux et autres, consignées dans un
rapport destiné à fournir aux Actionnaires toutes les informations pertinentes nécessaires à
l'approbation d'un Programme d’Investissement.

« FMG » désigne la monnaie ayant cours légal à Madagascar
“Infrastructure Publique" désigne toute Infrastructure destinée à revenir à Etat en fin de Projet

"Minéraux" désigne i) l’Ilménite, et ii) les substances minérales suivantes lorsqu'elles coexistent
avec l’Hménite: monazite, rutile, zircon, anatase, grenat, hématite, kyanite, leucoxène, magnétite,
sillimanite, staurolite et xénotime.

"Partie" ou "Parties" désigne l'État Malagasy représenté par l'OMNIS et/ou QIT- -Fer:& Titane
Inc.;

“Périmètre de Recherche de Fort-Dauphin" désigne la zone faisant l'objet du Permis de
Recherche de Fort-Dauphin, laquelle est décrite et illustrée à l'annexe À des présentes;

“Périmètre d'Exploitation de Fort-Dauphin" désigne une zone continue faisant l'objet du
Permis d'Exploitation de Fort-Dauphin et incluant les trois secteurs minéralisés de Ste LUCE,
MANDENA et PETRIKY dont la configuration et la superficie seront déterminées en fonction
des besoins du Projet.

“Périmètre du Projet" désigne l'ensemble constitué par le Périmètre d'Exploitation de Fort-
Dauphin ainsi que les terrains occupés par ou réservés à QMM SA dans le cadre du Projet;
"Permis de Recherche de Fort-Dauphin" désigne le permis de recherche octroyé en vertu de
l'article 7;

désigne le permis d'exploitation octroyé

/@IT-Fer et Titane Inc.
| (: Tracy Qc, Canada

"Permis d’Exploration Minière de 1986" désigne le "Permis Minier d'Exploration" des
Sables Minéralisés portant le Numéro 10/86/0MNIS/TM octroyé par décret No. 86-248 du 13
août 1986, modifié par le décret No 88-491 du 15 décembre 1988 et par le décret No 93-346 du 07
décembre 1993 et comprenant les périmètres de Fort-Dauphin, de Manantenina, de Farafangana-
Brickaville et
de Tamatave.

"Production" désigne les produits Minéraux extraits des Sables Minéralisés, avant toute
transformation, et qui sont placés dans les zones d'entreposage et portés sur le registre d'extraction
de QMM SA

“Programme d’Investissement" désigne tout programme de QMM SA portant sur i) la
construction ou l'ouverture d'une mine ou de toutes autres installations minières importantes, ii) le
déplacement éventuel d'installation minière importante, iii) la construction d'installations
importantes de trañsformation, ou iv) la construction d'installations portuaires importantes.
L'expression "Programme d’Investissement" comprend le Programme d’Investissement Initial.

"Programme d’Investissement Initial" désigne le premier Programme d’Investissement de
QMM SA portant sur la construction des installations minières et des infrastructures connexes
dans la zone minière de FORT-DAUPHIN telles que décrites dans la Version Finale du Rapport
de Faisabilité.

“Projet” désigne les activités de recherche et exploitation minières de l’Ilménite et des Co-
produits extraits des gisements de Périmètres de Recherche et d'Exploitation de Fort-Dauphin, y
compris les opérations de séparation, d’enrichissement, de traitement, l’exportation et la
commercialisation ainsi que la réhabilitation du site minier et la construction des infrastructures
du Projet, et toutes autres activités connexes nécessaires à la réalisation du Projet. Ces activités
peuvent faire l’objet d’un Programme d’Investissement en une ou plusieurs étapes. ‘

"QIT" désigne la société QIT-Fer et Titane Inc. partie aux présentes ainsi que tout Affilié à
plus de 99% exclusivement lié au Projet.

é" désigne le rapport d'Étude de Faisabilité en vertu des présentes

“Rapport de Faisabili

"Régime Fiscal" désigne le Régime Fiscal établi conformément aux dispositions décrites aux
articles 18 à 22 de cette Convention. Il est partie intégrante de cette Convention.

"Sables Minéralisés" désigne le sable contenant un ou plusieurs Minéraux

“Taux d’Intérêt Conventionnel" désigne le London Interbank Offered Rate (LIBOR) pour
des dépôts de trois mois en dollar US plus trois pour cent (soit par exemple un taux de huit
pour cent si le LIBOR est égal à cinq pour cent).

"Taxes" désigne tout impôt, droit, taxe, redevance et d'une manière plus générale, tout
prélèvement fiscal (y compris douanier) ou parafiscal au profit de-l'État, de toute collectivité
territoriale et de tout organisme public ou à capitaux publics.

HUCUMENT OFFICIEL

QE Rond rnrmonde ï

Ratifié par | Assemblée Nationale de IT-Fer et Titane Inc.
Madagascar le 26 funvier 1998

Promulgué comme loi de Madagasear Tracy Qc, Canada

I 19 FEV. 1998

ARTICLE 2

OBJET DE LA CONVENTION

La présente Convention d'Etablissement a pour objet de

déterminer les modalités selon lesquelles sera réalisé le Projet pour l’exploitation et
la commercialisation d’ilménite et des Co-produits existant dans les Sables
Minéralisés du Périmètre d'Exploitation de Fort-Dauphin. La capacité initiale de
Production d’ilménite est évaluée actuellement à environ 700.000 tonnes par an.
La capacité réelle sera déterminée dans la Version Finale du Rapport de Faisabilité.

définir les dérogations aux textes législatifs et réglementaires en vigueur octroyées
pour la réalisation de ce Projet.

établir les droits et obligations des Parties notamment en ce qui concerne le respect
et la protection de l’environnement.

EN LUN
#1 Fo N QIT-Fer et Titane Inc.
7 \ Tracy Qc, Canada

[<T . \|
EE re pr? CUMENT OFFICI
Li Des a pan
TR ET Mae Le D 1 g orale de

Promulgué comme loi de Madagascar

19 FEV. 1998
TITRE Il

DE L'ENCADREMENT JURIDIQUE DU PROJET
ARTICLE 3

QMM SA

Aussitôt après le début de la Phase pré-décisionnelle telle que définie à l’article 14 ci-après et
conformément à la législation en vigueur sur les sociétés à Madagascar et aux termes de la présente
Convention d'Etablissement QIT et l’Etat s'engagent à constituer une Société Anonyme de droit
malagasy, ci-après dénommée "QIT-MADAGASCAR MINERALS SA" désignée sous le sigle
QMM SA, dans laquelle l’Etat, représenté par l’'OMNIS, détiendra une participation initiale de 20
%.

3. STATUTS DE QMM SA
Les statuts de QMM SA respecteront les dispositions de la présente Convention
3.2 CAPITAL SOCIAL DE QMM SA

Le capital social de QMM SA pourra être souscrit, libéré, exprimé et maintenu en tout temps en
Dollars. °

3.3 MANDAT PRINCIPAL DE QMM SA
QMM SA à le mandat de mener toutes les Activités du Projet

Dans ce cadre et sous réserve des conclusions de l'Étude de Faisabilité et de l'approbation du
Programme d’Investissement Initial, le mandat de QMM SA, est notamment de mettre en place
en une ou plusieurs étapes, un complexe minier dans le Périmètre minier de Fort-Dauphin en
vue de l'exploitation, de la séparation, de l'enrichissement, du traitement et de la
commercialisation initiale actuellement estimée à environ 700.000 tonnes d’ilménite par an,
ainsi que des Co-produits.

34 PERSONNEL
34.1 Employés malagasy

A capacité et qualification similaires, QMM SA doit employer en priorité des
travailleurs malagasy. Le personnel national sera géré en conformité au Code du travail
et au Code de prévoyance sociale en vigueur sur le territoire.

3.4.2 Formation

Compte tenu des exigences d'une saine exploitation, QMM SA est tenue de mettre en
place et de réaliser un programme de formation théorique et pratique des ressortissants
malagasy travaillant pour le projet.

Elle s'engage aussi à favoriser l'accession de malagasy à tous les emplois quel que soit
leur niveau, en rapport Ayec leurs capacités.

fl gg pu Cl Ain de Kormer ae et Titane Inc.

A le 28 Août 1907
4 RARE par À Asemblée Nationale de Tracy Qc, Canada
FA Madagascar le 26 Jupvier 1998 ‘

24 Promulgué comme loi de Madagascar 9

1118 FEV. 1998

l 1 s,
3.4.3 Expatriés

Soûs réserve de la réalisation du programme de formation de l'ensemble du personnel
malagasy, toute liberté est accordée à QMM SA pour la détermination de l'effectif
d'encadrement expatrié dont elle a besoin.

Le personnel étranger demeure régi par les clauses de leur contrat de prestation de
service sous réserve des prescriptions d'ordre public.

3.44  ‘raitement

Les conditions de travail et les opportunités seront semblables pour tous les employés
dans la même catégorie de travail quelle que soit leur nationalité.

Les employés expatriés sont néanmoins assujettis à des dispositions particulières
relatives à leur permis de travail et à leur visa de séjour :

- Un permis de travail sera délivré à titre individuel à chaque membre du personnel
expatrié à la demande de QMM SA et sur présentation d’un dossier complet auprès du
Ministère chargé de l'Emploi;

Le permis de travail sera délivré dans un délai maximum de quinze (15) jours à compter
de la date de dépôt du dossier complet auprès du Ministère chargé de l'Emploi sauf
dans le cas ou pour des raisons manifestes ou de sécurité publique, il ne serait pas
opportun de délivrer un tel permis;

Le permis de travail sera délivré pour une période renouvelable de trois (3) ans si le
contrat de travail est à durée indéterminée et pour la durée du contrat si celui-ci est à
durée déterminée. Le renouvellement du permis de travail s’effectuera dans les mêmes
conditions que celles fixées aux paragraphes précédents:

- Les employés expatriés ainsi que les membres de leur famille (conjoints, enfants à
charge) devront également être titulaires d’un visa de séjour pour pouvoir résider à
Madagascar. Le visa sera délivré à titre individuel, à la demande de l'intéressé ou de
l’entreprise, au vu d’un dossier complet auprès du Ministre chargé de l'Intérieur.

Le visa sera délivré dans un délai maximum de quinze (15) jours à compter de la date
de dépôt du dossier complet au Ministre chargé de l’intérieur, sauf dans le cas ou pour
des raisons manifestes ou de sécurité publique, il ne serait pas opportun de délivrer un
tel visa;

Le renouvellement du visa s'effectuera suivant les mêmes procédures que celles
stipulées aux alinéas précédents :

Toute rupture de contrats de travail des expatriés doit être porté immédiatement par
QMM SA à la connaissance du Ministère chargé du Travail.

- Un visa d’entrée et de sortie permanent sera octroyé aux employés expatriés sur la
CN ‘demande de QMM SA

y ! Ti DOCUMENT OFFICIEL 7 i
Le SE PE QIT-Fer et Titane Inc.
RARES és Tracy Q, Canada
{À ae Papa conne Te Matguen 10
Î FF Let LONG FEV, 1698
ARTICLE 4

CONVENTION ENTRE ACTIONNAIRES

4.1 Une Convention entre Actionnaires, extra-Statutaire, conclue initialement entre QIT ct l'Etat
représenté par P'OMNIS définit les modalités de constitution de QMM SA ainsi que les
conditions particulières régissant son fonctionnement. Elle détermine les principales règles
d'administration et de gestion de QMM SA et régit notamment les rapports entre les
Actionnaires pour le financement du Projet, la commercialisation des Minéraux et la cession
d’actions.

4.2 Cette Convention prévoira dès l’origine une participation de l’Etat égale à 20% du Capital de
QMM SA ainsi qu’une série de mécanismes permettant à l'Etat de posséder 20% du capital
même sans participer au financement incombant normalement aux Actionnaires jusqu’au
début de l'exploitation effective. Après le démarrage de l'exploitation, et dans le cas où l’Etat
n'aurait pas suivi l'augmentation de capital devant être réalisée à cette occasion, il
bénéficiera néanmoins d’une option irrévocable d’achat d’actions appartenant à QIT à des
conditions de prix et de délai figurant dans la Convention entre Actionnaires lui permettant
d’avoir P’option de maintenir sa participation à un minimum de 20%.

4.3 Elle prévoira en outre que les avances financières de QIT pour le développement du projet
jusqu’à la décision d’investissement ne pourront en aucun cas être constitutive directement ou
indirectement d’une créance de QIT envers l'Etat s’il est décidé de ne pas donner suite au
projet et ce en dépit d’une participation de 20% de l’Etat au capital de QMM SA

4.4 Dans le cas où les Parties décident de procéder au Programme d’Investissement Initial, QIT
cèdera alors à l'Etat à titre gratuit une partie des créances détenues par QIT sur QMM SÀ
de façon telle que lors de l’augmentation de capital à la date de la prise de décision de
l'investissement du Programme d’Investissement Initial, l’Etat puisse maintenir en tout état
de cause un niveau de participation de 20% dans QMM SA après cette augmentation de
capital. Les actions attribuées à l’Etat à raison de cette cession de créance à titre gratuit
auront seules le statut d’actions privilégiées.

4.5 Par dérogation aux dispositions des paragraphes ci-dessus dans le cas où il apparaîtrait
nécessaire dans l'intérêt du Projet de faire participer un ou des tiers au capital de QMM SA
les ratio de participation de QIT et de l’Etat seront ajustés sauf accord contraire entre les
Parties au prorata du pourcentage de participation au jour de l’entrée du ou des tiers dans le
capital étant précisé que l'Etat ne sera en aucun cas tenu pour ce faire de céder tout ou partie
des actions privilégiées qu’il détiendrait à cette date.

4.6 La Convention entre Actionnaires et les statuts comporteront des dispositions permettant à
l'Etat d’être efficacement protégé contre tout abus de majorité ou contre toute décision prise
par l'actionnaire majoritaire dans lequel ce dernier ferait passer son intérêt propre avant celui
de la société. ‘

Madagascar Le 26 Junier 1998 QIT-Fer et Titane Inc.

Prenulgué loi de Madagascai
le 3 FEU 100 ‘ Tracy Qc, Canada

La Convention entre Actionnaires prévoira en outre un ensemble de droits spécifiques au
profit de l’Etat permettant à ce dernier, en dépit de sa participation minoritaire d’assurer un
suivi permanent sur l’activité de la société et de participer aux décisions essentielles pour le
projet. Ces droits additionnels réstimés ci-après seront attachés à la conservation par l’Etat de
toutes les actions privilégiées:

droit à posséder au moins un représentant au conseil d’administration qui devra
appartenir à l'OMNIS et qui pourra participer à toutes les réunions avec voix
délibérative. Le nombre des représentants de l’Etat sera porté à deux tant que la
participation globale de l'ETAT dans QMM SA (actions privilégiées plus actions
ordinaires) sera au moins égale à 20%. |

droit à convoquer dans la limite de deux fois par exercice une réunion spéciale du
conseil d'administration et pour autant que la participation totale de l'Etat (actions
privilégiées plus actions ordinaires) reste supérieure ou égale à 10%.

droit de vérifier la teneur des principaux contrats conclus entre QMM SA et
Administrateurs ou Affiliés, d’une part et QMM SA et certains tiers, d’autre part.

droit de bénéficier d’un ensemble d’informations privilégiées économiques et
comptables sur la société au moins une fois par trimestre

droit d'obtenir à tout moment du Président de Conseil d'Administration de la
société toute information pertinente pour vérifier toute opération réalisée par QMM
SA en cas de doute légitime dans le but de faire ainsi procéder sans délai à toute
expertise de minorité dans le cadre d’une procédure rapide et impartiale.

droit à l’administrateur représentant l'Etat au Conseil d'Administration et
appartenant à l'OMNIS d’assister aux négociations portant sur l’élaboration et les
modifications substantielles des contrats de vente d’ilménite et d'agences de vente
à conclure entre QMM SA d’une part et QIT ou Affiliés d’autre part.

REY À ‘QIT-Fer et Titane Inc.

FA k ago OCUMENT OFFICIEL Tracy Qc, Canada
rouve par Le Coes =
À QE Aoû gg à éme

Ratifié
Ps re de
Promulgué comme loi de Madagasear
6 T8 FEV. 100

LS]
ARTICLE 5

VENTE DES MINERAUX

QIT s'engage, en toute bonne foi, à conclure avec QMM SA un ou plusieurs Contrats de Vente
d’ilménite à long terme. Le volume, la durée et le prix figurant dans les Contrats de Vente
d’ilménite seront établis de façon à répondre aux exigences du marché et en tenant compte du
financement du Projet. L'un de ces contrats comprend notamment un engagement ferme
d’achat d’ilménite qui participera à la garantie du remboursement des emprunts souscrits pour le
Programme d’Investissement Initial.  L’envergure envisagée pour le Programme
d’Investissement Initial sera à la mesure des besoins réels de la demande du marché pour
l'Iménite au moment où un Rapport de Faisabilité sera soumis aux Actionnaires, ainsi que des
besoins des bailleurs de fonds du Projet d'inclure ces Contrats de Vente d’Ilménite à titre de
garantie. En contrepartie, QIT possèdera un droit exclusif d’acquérir toute l’ilménite produite
par QMM SA.

Le prix de vente de base de l’ilménite figurera dans la Convention entre Actionnaires: ce prix
sera révisé au ler Janvier de chaque année par application de l'indice des prix à la
consommation des Etats-Unis d'Amérique (US CPI) jusqu’au ler Janvier suivant la Date
d’Achèvement du Projet. A compter de cette date le prix de vente de l'Ilménite sera ajusté
annuellement et pourra en particulier être indexé sur le prix de la scorie de titane.

La vente des Minéraux autres que l’Ilménite est la responsabilité de QMM SA qui a picine
liberté d’établir la stratégie qu’elle juge la plus appropriée pour servir les meilleurs intérêts du
Projet.

DOCUMENT OFFICI itai
ae PE de QIT-Fer et Titane Inc.
Rai par A semble era de Tracy Qc, Canada

Promulgué comme loi de Madagascar

le 19 FFV. 1998

ARTICLE 6

TRANSFERT

Lors de Ja constitution de QMM SA

6. Tous les droits et les obligations de QIT en vertu de la présente Convention seront
transférés à QMM SA, à l'exception des droits et obligations propres de QIT résultant de
la présente Convention. Etat reconnaît à QMM SA dès sa constitution le droit de
bénéficier de l'ensemble des avantages prévus par la présente Convention
d'Etablissement comme si QMM SA en avait été le signataire dès l'origine.

6.2 Les éléments de l’Actif et du passif de la Joint Venture entre QIT Madagascar Minerals
Lid & Cie et l'OMNIS ainsi que ceux de la société QIT-Madagascar Minerals Ltd &
Cie ayant permis le développement du Projet seront apportés à QMM SA pour une
valeur nette comptable des éléments d’actif et de passif à la date de Papport étant précisé
que l'actif aura une valeur égale à celle des dépenses encourues exprimées en dollars

US.

EN j

poct _

| eau
one Dane Dlamne 1
Fe és

3 FEV. 1998

QIT-Fer et Titane Inc.
Tracy Qc, Canada °
ARTICLE 7
PERMIS MINIERS
7.1 Permis de Recherche de Fort-Dauphin
OMNIS détient le Permis de Recherche de Fort-Dauphin pour le bénéfice exclusif de QMM SA

7.11 Le Permis de Recherche de Fort-Dauphin couvre le périmètre défini à ‘Annexe A de la
présente Convention.

Les limites externes du Périmètre de Recherche de Fort-Dauphin seront matérialisées
sur le terrain et rapportées sur des cartes avec une liste des coordonnées Laborde
reflétant cés limites.

T2 Le Permis de Recherche de Fort-Dauphin est attribué et renouvelé conformément au
code minier et sa validité est subordonnée en outre au respect par QIT et QMM SA des
obligations stipulées aux Articles 25 et 26 de la présente Convention.

7.1.3 QMM SA possède le droit exclusif, dans le cadre du Permis de Recherche de ‘ort-
Dauphin, de mener toutes les Activités du Projet.

7.2 Permis d'Exploitation de Fort-Dauphin

Dans les soixante (60) jours suivant l'approbation par les Actionnaires du Programme
d’Investissement Initial, l'État délivre à QMM SA un Permis d'Exploitation de Fort-Dauphih
qui dérive du Permis de Recherche de Fort-Dauphin.

72.1 Le Permis d'Exploitation de Fort Dauphin a une durée initiale de trente (30) ans il est
renouvelable sur demande de QMM SA pour des périodes de dix (10) ans chacune.

7.2.2 Les limites externes du Périmètre d'Exploitation de Fort-Dauphin seront matérialisées
sur le terrain et rapportées sur des cartes avec une liste de coordonnées Laborde reflétant
ces limites.

7.2.3 A l'intérieur du Périmètre du Projet et conformément à l'Article 8 de la présente
Convention, QMM SA est le titulaire exclusif des droits d'occupation.

7.24 QMM SA verscra à l’Etat une redevance minière au taux de 2% de la valeur ‘OB de Ja
Production pendant toute la durée de la Convention.

7.2.5 QMM SA effectuera l'exploitation des gisements dans les règles de l'art suivant le cahier
des charges du permis et conformément aux dispositions de la présente Convention.

7.2.6 Sous réserve de ce qui est prévu aux présentes, QMM SA aura la liberté de déterminer la
méthode de Production, la quantité, la qualité et la méthode de commercialisation de
l’Tménite et des autres Minéraux produits par QMM SA.

ni :
EU FE ue de Ï IT-Fer et Titane Inc.
Lo 2 \
el de

lagascar le 26 Janvier l'
:tmulgué comme loi de

Ÿ | 19 FEV. 1998

2 IT le 28 Aaft 1997
L atifié par | Assemblée Nationale de racy Qc, Canada
St 1998

a

15
73 Droit de préemption

Etant donné l'objectif commun des Parties, l'expérience et le savoir faire de QIT quant aux
activités décrites dans cette Convention et l'investissement important que pourrait faire QIT à
travers QMM SA pour atteindre cet objectif commun, l'Etat, sous réserve de son droit
incontesté de faire unilatéralement la prospection, l'exploration, l'exploitation des Sables
Minéralisés et la commercialisation des Minéraux issus de cette exploitation, octroie par les
présentes à QIT le droit d'obtenir à tout moment et sur simple demande un permis de recherche
sur les périmètres ayant fait l'objet de travaux de recherche dans le cadre du Permis
d’Exploration Minière de 1986 sous réserve du respect des engagements rattachés au Permis de
Fort-Dauphin. Dans sa demande, QIT devra s'engager à respecter la règlementation en vigueur
à Madagascar et à’ souscrire un engagement de travaux conformément au code minier. En outre
l'Etat octroie par la présente à QIT un droit de préemption sur le même périmètre dans le cas où
un autre opérateur s’intéresserait à ce périmètre.

L'Etat accorde un délai de quatre-vingt dix (90) jours à compter de la date de sa notification,
pour permettre à QIT d'étudier la proposition de participation et formuler une offre
concurrentielle par rapport à celle des tiers. Passé ce délai, QIT perd tout droit de préemption
sur le périmètre concerné par ce projet, sauf dans le cas ou dans un délai de six mois le projet
envisagé entre l'Etat et le tiers n'avait pas reçu un commencement d’exécution.

7.4 Autres ressources naturelles

QMM SA informe l'État de toute découverte de gisements de minéraux autres que ceux faisant

l'objet de la présente Convention et/ou de toute autre ressource naturelle à l'intérieur du
Périmètre de Recherche de Fort-Dauphin ou du Périmètre du Projet.

Subséquemment si ce gisement se situe au sein du Périmètre du Projet et si l'État désire
exploiter ou concéder l'exploitation des gisements et/ou des autres ressources naturelles
susmentionnées, l'État offre à QMM SA l'opportunité de les exploiter selon des conditions à
convenir. A

Nonobstant ce qui précède, si l'exploitation de ces gisements et/ou ressources naturelles génait
les activités du projet faisant l'objet de la présente Convention, cette exploitation ne sera
effectuée que lorsqu'elle ne gêne plus les activités du Projet.

Toutefois, QMM SA ne peut refuser indûment ladite exploitation si elle est prévue dans des
zones ayant déjà fait l'objet d'extraction de Sables Minéralisés par QMM SA. Dans ce cas
QMM SA s'engage à arrêter avec l'État, un calendrier pour la libération du périmètre objet de la
découverte. l

DOCUMENT OFFICIEL
Approuvé pas le Conaeïl d'Adraisistration de
QIT le 28 Aoû 1997
Ratifié par | Assemblée Nationale de
Madagascar Le 26 Junvier 1998
cr FE ET

‘ | \QIT-Fer et Titane Inc.
M racy Qc, Canada

16
ARTICLE 8

TERRAINS ET INFRASTRUCTURES

Domaine public

Sauf dispositions contraires de la loi ou des présentes, les terrains nécessaires au Projet
faisant partie du domaine public pourront être déclassés.

8.2 Installations Portuaires

Les terrains et plans d'eau dont la superficie est destinée au port seront mis à la
disposition de QMM SA ou à un Affilié pour une durée égale au minimum à celle du
Permis d’Exploitation de Fort-Dauphin. QMM SA ou Affilié s'engageront à construire
un port adapté aux besoins du Projet sur le domaine public mis à leur disposition dans le
cadre d'une convention d'occupation approuvée par arrêté du ministère chargé des ports
après avis du ministre des domaines. Cette convention prévoira notamment que la
réalisation du port ainsi.que son financement et son exploitation se feront aux frais,
risques et périls de QMM SA ou Affilié qui auront la jouissance prioritaire des
installations et aménagements nécessaires au Projet pendant toute la durée du Permis
d'Exploitation de Fort-Dauphin. Les tiers pourront utiliser les installations ct

aménagements en dehors des périodes prioritaires à condition de ne pas gêner les
l activités du Projet et moyennant le règlement d’une redevance payable à QMM SA ou
Affilié basée sur un tarif d’utilisation pour le public. La convention d'occupation
prévoira également que l'ensemble des installations et aménagements reviendront
gratuitement à l'État à l'issue des périodes d'exploitation prévues par les titres miniers.
En contrepartie des obligations ainsi souscrites, la mise à disposition des terrains et
plans d'eau de l'Etat à QMM SA ou Affilié se fera moyennant le règlement d'une
redevance qui ne pourra pas dépasser le montant maximum des redevances fixes réglées
pour une même superficie par un concessionnaire de port public à Madagascar à la date
de signature des présentes. ;

n Cette convention d'occupation prévoira également la possibilité pour l'État de demander
| à QMM SA ou Affilié des installations et aménagements supplémentaires pour des
besoins extérieurs au projet. Dans la mesure où ces installations et aménagements ne
portent pas atteinte au bon fonctionnement du Projet et dans la mesure où l'État se sera
engagé au préalable à les financer, QMM SA ou Affilié prendra toutes mesures pour
permettre la réalisation des installations et aménagements demandés et exploitera cette
l » extension après avoir conclu avec l'Etat un avenant à la convention d'occupation.

Dans le cadre de l’Etude de Faisabilité du Programme d’Investissement Initial, ct si

l'Etat le demandait, QMM SA ou Affilié s'engage à intégrer dans les devis définitifs

d'ingénierie des infrastructures portuaires les schémas directeurs généraux assortis d'une
- première évaluation concernant les installations additionnelles dont la réalisation serait
| jugéc opportune par l’Etat.

EN ag QEUMENT QRLCIE A QIT-Fer et Titane Inc.
Wie 28 Août 1997 U/ Tracy Qc, Canada

* Rhtifié par 1 Assemblée Nationale de
S Médapascar le 26 re a
7 Rebuipué comme loi de Madagascar

e | 19 FEV. 1008 7
83.
ll

! 84.
“

L.

à 85.

Domaine privé national

Les terrains nécessaires au Projet faisant partie du domaine privé national et toute
construction, ouvrage ou autre amélioration à ces terrains sont mis à la disposition
exclusive de QMM SA, notamment pour la réalisation de toute infrastructure et
construction, pour une durée minimum correspondante à celle du Permis d'Exploitation
de Fort-Dauphin selon des conditions permettant à QMM SA de jouir de tous les droits
attachés à la qualité de propriétaire, sous réserve, le cas échéant, des droits et obligations
des Parties prévus par les conventions et baux emphytéotiques et moyennant des
redevances annuelles fixées comme suit:

- Routes - lignes électriques 0

- Pour toutes les constructions 60$/Ha/an

- Exploitation 20$/Ha/an
Réserve 2$/Ha/an

Les modalités de révision de ces redevances seront fixées dans les conventions et baux
emphytéotiques à conclure entre l'Etat et QMM SA selon la réglementation en vigueur,
soit la révision quinquennale. Dans le cas où un délai supérieur à 36 mois s’écoulerait
entre la Date d’Entrée en Vigueur de la présente Convention et celle de l’entrée en
vigueur des conventions et baux la révision des redevances ci-dessus cammencera dans
tous les cas à courir à l'issue de cette période de 36 mois.

Ces redevances seront également applicables dans les mêmes conditions pour toute
occupation du domaine public à l’exceplion de celles résultant des dispositions de
l’article 8.2 ci-avant.

Terrains privés

QMM SA peut à ses frais négocier avec les propriétaires l'occupation des terrains privés
nécessaires ou utiles à la mise en oeuvre du Projet et à la poursuite des activités du
Projet conformément à la présente Convention, aux Permis Miniers et aux Autorisations.
Si QMM SA en fait la demande, les terrains privés requis par le Projet seront déclarés
nécessaires à des travaux d'utilité publique et expropriés par l'État selon les procédures
en vigueur pour être mis à la disposition de QMM SA

QMM SA prendra alors en charge les frais et indemnités engendrés par l'expropriation
sclon des modalités à convenir entre QMM SA ct l'État.

Mesures Conservatoires

A l'intérieur du Périmètre de Recherche de Fort-Dauphin, l'État prendra une mesure de
"Sauvegarde de Zone" sur une superficie délimitée par un état parcellaire établi par
QMM SA en accord avec les Autorités compétentes qui interdit toute nouvelle
occupation ou acquisition de terrains par des tiers à partir de la Date d’Entrée en
Vigueur de cette Convention jusqu'à la délivrance ermis d'Exploitation.

SN
© N POCUMENT OFFICIEL

qu Coin de QIT-Fer et Titane Inc.
Ra oem racy Qc, Canada

Promulué comme loi de Madagascar
8.6.  Rendus

QMM SA peut à tout moment effectuer des rendus volontaires de tout ou partie des
terrains et autres droits fonciers détenus en vertu des présentes, en notifiant sa décision
par écrit aux Autorités compétentes. Préalablement à chaque rendu, QMM SA devra
satisfaire aux obligations du programme dé remise en état relatives à ces terrains
conformément aux dispositions de l'Article 9 ci-après.

8.7. Infrastructures du Projet

Les infrastructures établies et exploitées en vue des besoins propres au Projet, telles
qu’énumérées à l'article 15.1 ci-après, font partie intégrante du Projet.

Les installations portuaires construites et exploitées par QMM SA ou Affilié ou pour
leur compte dans le cadre de la convention d'occupation mentionnée à l'article 8.2 ci-
dessus feront l'objet d'une inscription à l'Actif du bilan de QMM SA ou Affilié aux fins
comptables et fiscales.

Les infrastructures du Projet à l'exception des routes d'intérêt public et des
infrastructures portuaires fixes pourront être la propriété de QMM SA ou Affilié. Les
conditions d’appropriation de ces infrastructures par QMM SA ou Affilié seront
précisées dans les conventions et baux emphytéotiques.

QIT-Fer et Titane Inc.
Tracy Qc, Canada

DOCUMENT OFFICIEL
Approuvé par Le Conseil d'Adminisrarion de
QIT Le 28 Aoû 1997
Ratifié par 1 Assemblée Nationale de
Madagascar Le 26 anvier l
Promulgué comme loi de Madagascar

19 FEV. 1998

19
ARTICLE 9

ENVIRONNEMENT

9.1. Études d'évaluation de l'impact sur l'environnement

Pour tout programme d’Investissement, QMM SA mènera des études d’impact sur les milieux
naturel, humain et l’environnement de manière générale, conformément à la législation
nationale en vigueur et notamment la loi 90-033 du 21 Décembre 1990, portant Charte de
l’Environnement et le décret numéro 95-377 du 23 Mai 1995 relatif à la Mise en Compatibilité
des Investissements avec l’Environnement (MECIE). Le rapport de ces études comprend des
propositions de mesures d’atténuation des impacts négatifs du Projet sur les milieux affectés, y
compris un programme de remise en état des terrains des zones d'exploitation minière ou des
mesures compensatoires et un plan de surveillance environnemental.

Dans le cadre de sa responsabilité internationale, l'Etat pourrait être amené à prendre des
mesures de sauvegarde dans le cas où les activités de QMM SA auront des répercussions
environnementales au-delà des frontières nationales.

De même, QMM SA peut être invité en cas de besoin à participer au processus de révision et
d'évaluation environnementale établi par l'État.

9.2 Directives ct exigences de État

Compte tenu de l'intérêt porté à Madagascar par la communauté internationale sur le plan
environnemental et de l'impact de la réalisation d'un projet d'exploitation minière d'envergure
sur ce même plan, l'État prendra les mesures pour que les directives et exigences relatives à
l'étude d'évaluation de l'impact sur l'environnement soient publiées et renducs accessibles à
QMM SA

L'État assure, dans le cadre de ses propres procédures, la mise en oeuvre de mécanisme
d'évaluation environnementale telle que stipulée dans le décret du MECIE qui satisfera aux
pratiques généralement reconnues au niveau mondial. :

9.3 Autorisations environnementales

Après l'approbation par l'État de la version finale de l'étude d'évaluation de l'impact sur
l'environnement et, du programme de réhabilitation et de restauration des sites à exploiter
comprenant le plan de gestion environnemental du projet, l'État délivrera à QMM SA les
Autorisations relatives à ces programmes sans lesquelles aucune exploitation commerciale ne
Pourra démarrer. Ces Autorisations traiteront des différents aspects de tous les programmes
environnementaux et de remise en état prévus et définiront les conditions auxquelles QMM SA
devra se conformer, assorties de toutes garanties appropriées, avant de rétrocéder à l'État ou, le
cas échéant, aux propriétaires du sol les terrains remis en état.

DOCUMENT OFFICIEL

RARE parle Gmelld l'Admimetranion de

Ratifié ts blée National

Rte te fer et Titane Inc.
À 6 18 FEV. 1998 / Tracy Qc, Canada

! 20
TITRE HI

DES AUTORISATIONS ET GARANTIES DE L'ÉTAT

ARTICLE 10

PROPRIÉTÉS DE L'ACTIF DU PROJET

10.1. Propriété des Permis miniers et Autorisations

Les permis miniers et/ou toutes les Autorisations, sauf celles octroyées aux individus, sont émis
et maintenus au nom et aux frais de QMM SA à l'exception du Permis de Recherche de Fort-
Dauphin, visé à l'article 7.1 ci avant.

En ce qui concerne le Permis de Recherche de Fort-Dauphin, QMM SA jouira gratuitement de
l'usufruit de ce permis et à ce titre elle supportera les obligations et bénéficiera des avantages et
droits attachés à ce permis comme si elle en était le titulaire exclusif.

10.2. Propriété des Produits

QMM SA sera propriétaire de tous les concentrés des Minéraux et des résidus des procédés de
concentration à condition qu'ils soient portés aux registres d'extraction de QMM SA,
conformément à la législation minière. ‘

10.3. Propriété intellectuelle, industrielle et commerciale

QMM SA sera propriétaire de tous les brevets, marques de commerce, droits de propriété
industrielle et commerciale, tels que reconnus par la réglementation en vigueur, les conventions
et les accords internationaux, développés ou acquis dans le cadre du Projet. A la demande de
QMM SA, QIT autorise l'utilisation par QMM SA du nom et du symbole "QIT" sans aucune
redevance tant que QIT et Affilié demeurent actionnaires de QMM SA et détiennent (ensemble
le cas échéant) au moins cinquante et un pour cent (51 %) des actions ordinaires de QMM SA.

10.4 Nantissement et sûreté

Tous les éléments de l'Actif du Projet incluant notamment les droits d'usufruit, les droits
rattachés aux baux emphytéotiques et les droits d'occupations du domaine public par voie
d'Autorisation unilatérale ou conventionnelle pourront selon le cas faire l'objet d'hypothèque,
nantissement, droit de substitution, stipulation pour autrui ou tout autre sûreté où mécanisme de
garantie nécessaire pour le financement du projet.

DOCUMENT OFFICIEL
‘Approuvé par Le Conseil d'A dminismneion
ae

atifié par | Assemblée N:
Madagascar le 26 en onale de

un IT-Fer et Titane Inc
Promulgué comme 1of de :
ee 19 FEV 1 |A Trees Qc, Canada

ARTICLE 11

PROTECTION DES BIENS, DROITS, TITRES ET INTERETS

1.1 Sous réserve de ce qui est prévu aux présentes, QMM SA, ses Affiliés et Actionnaires
ont le droit et la pleine liberté de posséder, gérer, entretenir, utiliser, jouir et disposer de
tous leurs biens, droits, titres et intérêts.

1.2. L'Etat s’engage à ne pas exproprier ou nationaliser tout ou partie des biens, droits, titres
et intérêts de QMM SA, Affiliés ou Actionnaires à moins qu'une telle mesure
d’expropriation ou de nationalisation

D ne soit prise pour des motifs d'intérêt national, et dans le respect de la législation
et des procédures en vigueur,

ne soit pas discriminatoire, et

ii) donne lieu au paiement d'une indemnité, selon le cas, à QMM SA ou Affiliés ou
Actionnaires égale à la juste valeur marchande des intérêts concernés. La juste
valeur marchande sera déterminée en présumant que la transaction a lieu entre
un vendeur et un Acheteur consentants, auxquels la mesure d'expropriation ou de
nationalisation ne serait pas applicable, et calculée par la méthode d'évaluation
d'une entreprise en pleine exploitation au moment des faits. .

Ladite indemnité sera payée sur demande de QMM SA, de ses Affiliés ou

Actionnaires, en Dollars ou en toutes autres devises librement convertibles,

acceptables au bénéficiaire, sans aucune compensation ni déduction autre qu'une

somme susceptible d'être due à L'État par le bénéficiaire, à la suite d'une décision
du tribunal arbitral rendue dans la condition prévue à l'article 30 ci-après.

L'indemnité porte intérêt à compter de la date de l'expropriation ou de la

nationalisation, au Taux d’Intérêt Conventionnel Ë

113 L'État s’engage à ne pas porter atteinte à la pleine jouissance par QMM SA, Affiliés et
Actionnaires, des droits légitimes dont ils disposent sur leurs biens, droits, titres et
intérêts.

Si l'État venait à limiter cette jouissance notamment à travers une mesure de réquisition
ou à travers toute mesure ou série de mesures, qui aurait directement ou indirectement,
pour effet de priver QMM SA, Affiliés ou Actionnaire du contrôle ou du bénéfice
économique de leurs biens, droits, litres ou intérêts. Ces Parties s’entendront sur une
indemnisation fixée d'accord Partie, évaluée en fonction de la juste valeur de l'impact de
la limitation de jouissance sur le déroulement des Activités du Projet.

114 En cas de désaccord sur le montant des indemnisations exigibles au titre du présent
article, ces montants seront proposés par un cabinet d’audit international intervenant en
conciliation dans les conditions fixées à l’article 30 ci-après et le cas échéant l’ensemble

TT . se n : !.
dé TN des dispositions de ce dernier article s’appliquerqn!, A
; ani de QIT-Fer et Titane Inc
La QE ad Awtemblée Nenonale de Tracy Qc, Canada

Madagascar le 26 fanvier |
ProRuIEuE comme Loi de Madagascar

le | 19 FEV. 1998

©
LS]

ARTICLE 12

STABILITÉ

Pendant la durée de la présente Convention et sous réserve des dispositions contenues aux
articles 18 à 22 ci-après, aucune décision législative ou réglementaire prenant effet à une date
postérieure au 1er Août 1996 ne peut avoir pour conséquence de supprimer ou de restreindre à
l'égard de QMM SA, ses Affilliés et de ses Actionnaires et employés les dispositions du régime
privilégié dont ils bénéficient dans le cadre de la présente Convention ainsi que les principes
fondamentaux du droit malagasy qui sont applicables à cette même date. Ce principe garantit
notamment à QMM SA, ses Affiliés, ses Actionnaires et employés la stabilité des clauses de la
Convention.

En cas de modification imprévue des circonstances économiques bouleversant l'économie du
Projet au détriment de QMM SA, Affilié ou Actionnaire, non imputable à l'une de ces sociétés
et non lié à la valeur de l’Ilménite sur le marché international, l'Etat prendra les mesures
appropriées pour rétablir l'équilibre économique ainsi bouleversé. Toutefois, si ce
bouleversement économique provient directement d'un cas de force majeure, les dispositions de
l'article 29 ci-après seront seules applicables.

IT-Fer et Titane Inc.
Tracy Qc, Canada

IR: 2 \ DOCUMENT OFFICIEL
Lutin vives Approuvé par le Conseil d'Administration de

QIT le 28 Août 1997
Ratifié par | Assemblée Nationale de
Madagascar le 26 lanvier 1998

Promulgué comme lei de Madagascar

0 9 FEV. 1008

23
ARTICLE 13

ASSURANCES

QMM SA assumera les conséquences directes de la responsabilité civile qu'elle peut encourir en raison
de tous pertes ou dommages de quelque nature que ce soit, causés au tiers ou à son personnel à
l'occasion de la conduite des Activités du Projet, par son personnel ou les matériels, les biens
d'équipement dont elle est propriétaire ou qui sont placés sous sa garde.

A cet effet, QMM SA sôuscrira les assurances requises contre ces risques et s’assurera que ses SOUS-
traitants soient convenablement assurés.

A niveau équivalent de garantie, de prix et d'engagement de règlement en devises en ce qui concerne au
moins les sinistres afférents à des biens payables en devises, QMM SA devra privilégier la souscription
des assurances auprès de sociétés d'assurances locales à condition que les polices souscrites soient
réassurées auprès de sociétés internationales oeuvrant dans le domaine de la réassurance et qu'elles
soient acceptables à QMM SA.

LS CN DOCUMENT OFFICIEL
. ; Approuvé par le Conseil d'Adminisrrion de

QIT le 2K Août 1097 IT-Fer et Titane Inc.

Ratifié par | Assemblée Nationale de

Madagascar Le 2 lanvier 1998
Promélgué comme oi de Madagascar Tracy Qc, Canada

19 FEV. 1998

24
